79 N.Y.2d 1041 (1992)
The People of the State of New York, Appellant,
v.
Willie L. Maye, Respondent.
Court of Appeals of the State of New York.
Argued March 26, 1992.
Decided April 30, 1992.
Sol Greenberg, District Attorney (Michael J. Connolly of counsel), for appellant.
Terence L. Kindlon for respondent.
Concur: Chief Judge WACHTLER and Judges KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge SIMONS.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (173 AD2d 891).